      Case 1:15-cr-00866-WHP Document 68 Filed 01/12/21 Page 1 of 1




                                 LAW OFFICE OF
                             STEPHANIE M. CARVLIN, ESQ.
                                 140 Broadway, Suite 4610
                                New York, New York 10005


STEPHANIE M. CARVLIN, ESQ.                                  TELEPHONE: 212-748-1636
                                                            FAX: 212-858-7750
                                                            E-MAIL: CARVLIN@HOTMAIL.COM




                                            January 12, 2021

Honorable William H. Pauley
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10017

       Re:     United States v. Roger Thomas Clark
               15-cr-866 (WHP)

Dear Judge Pauley:

       I write to request that the Court set a sentencing date for Roger Clark no
earlier than the last week of February 2021. Mr. Clark’s unit is no longer on
quarantine. However, Mr. Clark was moved to a different unit (not for disciplinary
reasons), and his legal documents did not follow him. Prior to his move, he had
spent a significant amount of time working on a letter to the Court and other
materials related to his sentencing. Mr. Clark will have to duplicate this effort and
review it with me. The MDC has on and off complete lockdown for weeks. While
inmates (on most units) are now allowed out for a brief period each day, it is
impossible to predict with certainty when Mr. Clark will have access to his
discovery and research materials. These and other limitations imposed by the
pandemic make it difficult for Mr. Clark to work efficiently at this time. For these
reasons, I request a sentencing date several weeks hence.

       I have consulted with the government, and the government has no
objection to this request.

                                                   Respectfully submitted,


                                                   ____________/s/__________
                                                   Stephanie Carvlin
